                                                                                        FILED
                                                                               2020 Oct-08 PM 04:13
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               EASTERN DIVISION

  Michael C. Threatt,

               Plaintiff,

        v.

  Sylacauga Housing Authority,                            Civil Action No.
  Commissioners James Adams, Alma                        20-CV-00096-ACA
  Jean Cook, Matt Hubbard, Patrick
  Lozito, Phillip Morris, and Mayor of
  Sylacauga Jim Heigl,

               Defendants.


   SHA DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISQUALIFY RICHARD
     RICE AS COUNSEL FOR PLAINTIFF AND INQUIRE WHETHER PLAINTIFF’S
       OTHER COUNSEL OBTAINED SHA PRIVILEGED OR CONFIDENTIAL
     INFORMATION FROM RICE AND THUS ALSO SHOULD BE DISQUALIFIED


      Defendants Sylacauga Housing Authority (“SHA”), and Commissioners

Patrick Lozito, James Adams, Matt Hubbart, Phillip Morris, and Alma Jean Cook

(collectively “Movants” or “SHA Defendants”), submit this Brief in Support of their

Motion to Disqualify Richard Rice as Counsel for Plaintiff and to determine whether

Plaintiff’s other counsel should also be disqualified.




                                       Page 1 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


                                            I.        INTRODUCTION

         Plaintiff’s attorney Richard Rice previously had an attorney-client

relationship with Defendant SHA in which he represented SHA regarding assessing

SHA’s “civil rights” matters, which are matters substantially related to the “civil

rights” claims Rice asserts here on behalf of Plaintiff Threatt against his former client

SHA.        This violates the former client conflict rule of the Alabama Rules of

Professional Conduct – Rule 1.9. Given that SHA does not have any document or

other indication attorney Rice ever terminated his former attorney-client relationship

with SHA, this also violates the current client conflict rule of the Alabama Rules of

Professional Conduct – Rule 1.7.                                Either such violation warrants Rice’s

disqualification from representing Plaintiff Threatt in this action against SHA and

the individual Defendants, who are members of SHA’s Board of Commissions,

which is SHA’s governing body.

         Rice’s violations of these ethical rules may also implicate Plaintiff Threatt’s

other two attorneys in this action – Rod Cook and Lee Winston – and SHA

Defendants request the Court inquire into such implication. In the alternative, SHA

Defendants request this Court to apply the Eleventh Circuit’s approach to such

inquiries and irrebuttably presume Rice’s violations implicate Cook and Winston

and thereby similarly disqualify them too.




                                                      Page 2 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         SHA Defendants have not consented and do not consent to the conflicts of

Plaintiff’s counsel, arising from Richard Rice’s “switching sides.”

         Defendants counsel might be remiss if they did not note they are ethically

obligated to raise these ethical issues with a tribunal that has authority to address

them, see Ala. R. Prof. Con. 8.3, which are the State Bar or this Court. SHA

Defendants’ counsel choose to raise these issues with this Court, which is the

tribunal in which defense counsel believes these issues will be most quickly and

efficiently resolved. Obviously, these ethical issues are best resolved sooner than

later.

                                     II.       STATEMENT OF FACTS

         The facts, as demonstrated by the supporting exhibits submitted with

Movants’ evidentiary submission, establish SHA via Plaintiff (while Plaintiff was

still SHA’s CEO) engaged Rice as SHA’s “civil rights” attorney and Rice has now,

in effect, “switched sides” to represent Threatt in connection with this “civil rights”

lawsuit against SHA (and members of its Board of Commissioners).

         1.        In early March of 2019, Plaintiff, in his capacity as CEO of SHA, met

with attorneys Richard Rice and April Collins regarding, among other things, Rice’s

providing a “civil rights” assessment of and for SHA. Doc. 56-1.




                                                      Page 3 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


          2.       On March 19, 2019, SHA via Threatt as SHA’s CEO forwarded a draft

scope of work for Fair Housing and Civil Rights Assessment to Attorneys Rice and

Collins. Doc. 56-2.

          3.       On March 21, 2019, both Rice and Collins separately expressed

concerns over the scope of work and budget for same, and SHA via Threatt as SHA’s

CEO agreed the work should be approached from a “cost-effective perspective that

should include an assessment, plan, and training for both Fair Housing and Civil

Rights,” and asked Rice and Collins if they would be able to “perform this work for

the SHA.” Doc. 56-2.

          4.       The same day, Rice stated he would be able to perform the work he had

discussed with Threatt on their tour of Sylacauga. Doc. 56-2.

          5.       On May 29, 2019, Plaintiff sent an e-mail to the other members of (what

Threatt referred to as) “SHA’s Executive Leadership Team”1 with the subject

“Second Round of Assessments” identifying the Rice Law Firm as the firm who

would be conducting SHA’s “Civil Rights” Assessment. Doc. 56-3.

          6.       On June 17, 2019, Plaintiff sent the other members of “SHA’s

Executive Leadership Team” another e-mail with an updated list of SHA’s




1
    Doc. 1 at ¶22.

                                                      Page 4 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


employees, vacant positions, Board of Commissioners, and attorneys, again

identifying Richard Rice as SHA’s “Civil Rights” Attorney. Doc. 56-4.

         7.        On July 6, 2019, Plaintiff sent the other members of “SHA’s Executive

Leadership Team” yet another e-mail with another updated list, again identifying

Richard Rice as SHA’s “Civil Rights” Attorney, and stating the fee ($10,000) for

the “Civil Rights” Assessment the Rice Law Firm would perform for SHA. Doc.

56-5.

         8.        On July 15, 2019, Plaintiff sent the other members of “SHA’s Executive

Leadership Team” another e-mail entitled “Workforce” with the “lean and mean

list,” again identifying Richard Rice as SHA’s “Civil Rights” Attorney, and again,

stating the cost of the “Civil Rights” Assessment the Rice Firm was engaged to

perform. Doc. 56-6.

         9.        On August 1, 2019, Richard Rice sent an e-mail to Plaintiff regarding

“ground-breaking litigation” employing the “federal False Claims Act (“FCA”) to

enforce a County’s obligation to ‘affirmatively further fair housing,’” which Threatt

forwarded to the other members of “SHA’s Executive Leadership Team.”

Doc. 56-7.

         10.       The above-described communications and documents, considered

individually or together, demonstrate SHA via Threatt as SHA’s CEO considered

Richard Rice to be SHA’s “Civil Rights” Attorney.


                                                      Page 5 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         11.       Notwithstanding that Rice was SHA’s “Civil Rights” Attorney, and

apparently without termination his representation of SHA as its “Civil Rights”

attorney, Rice sent a letter to each of SHA’s Board Commissioners dated September

4, 2020, stating Rice’s firm represented Michael Threatt, individually, against SHA.

Doc. 56-8.

         12.       Thereafter, and in this action, Rice signed and filed Plaintiff’s original

Complaint against SHA, alleging various violations of Plaintiff’s “civil rights.” The

phrase “civil rights” is mentioned in the original Complaint no less than ten (10)

times. See Doc. 1.

         13.       Plaintiff’s Amended Complaint also alleges various violations of

Plaintiff’s “civil rights,” and the phrase “civil rights” is mentioned in the Amended

Complaint no less than fourteen (14) times. See Doc. 31. Amended Complaint

Counts “A” through “C” all assert civil rights claims against SHA. Although Rice

did not sign the Amended Complaint, the factual allegations in the Amended

Complaint are substantially similar, and in many instances, identical to those of the

original Complaint, and Rice is listed as counsel for Plaintiff in the Amended

Complaint as well as all other documents Plaintiff filed in this case.

         14.       Plaintiff’s Amended Complaint also asserts a claim under the FCA, see

Doc. 31 Count “D” ¶¶141-156, and Rice had advised SHA via Threatt as SHA’s

CEO about a claim under the FCA in Rice’s earlier e-mail to Plaintiff. See ¶9, above.


                                                      Page 6 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         15.       The foregoing demonstrates attorney Rice previously had an attorney-

client relationship with SHA as its “civil rights’ attorney, and regarding FCA

matters, but now has switched sides to represent Plaintiff on “civil rights” and FCA

claims against his former client SHA.

                                     III.      STANDARD OF REVIEW

         “Motions to disqualify are governed by two sources of authority.” Herrmann

v. Gutterguard Inc., 199 Fed. App’x 745, 752 (11th Cir. 2006) (per curiam). “First,

attorneys are bound by the local rules of the court in which they appear.” Id. The

Local Rules, the Alabama Rules of Professional Conduct, and the American Bar

Association Model Rules of Professional Conduct2 (“the Rules”) govern the

professional conduct of attorneys in litigation in the United States District Court for

the Northern District of Alabama. N.D.AL., Local Rule 83.1(f). Second, “federal

common law also governs attorneys’ professional conduct because motions to

disqualify are substantive motions affecting the rights of the parties.” Herrmann,

199 Fed. App’x at 752.

         Also, the Eleventh Circuit has stated:

         “[T]he court may not simply rely on a general inherent power to admit
         and suspend attorneys, without any limit on such power.”
         Schlumberger [Techs., Inc. v. Wiley], 113 F.3d [1553] at 1561 [(11th
         Cir. 1997)]. Instead, “[t]he court must clearly identify a specific Rule

2
  The American Bar Association Model Rules of Professional Conduct govern “to the extent not
inconsistent with the” Local Rules and the Alabama Rules of Professional Conduct. N.D.AL.
Local Rule 83.1(f).

                                                      Page 7 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         of Professional Conduct which is applicable to the relevant jurisdiction
         and must conclude that the attorney violated that rule.” Id.

         The party bringing the motion to disqualify bears the burden of proving
         the grounds for disqualification. In re BellSouth Corp., 334 F.3d 941,
         961 (11th Cir.2003). “Because a party is presumptively entitled to the
         counsel of his choice, that right may be overridden only if ‘compelling
         reasons’ exist.” Id. A disqualification order “is a harsh sanction, often
         working substantial hardship on the client” and should therefore “be
         resorted to sparingly.” Norton v. Tallahassee Mem'l Hosp., 689 F.2d
         938, 941 n.4 (11th Cir. 1982). A motion to disqualify brought by
         opposing counsel “should be viewed with caution . . . for it can be
         misused as a technique of harassment.” Ga. Rules of Prof'l Conduct, R.
         1.7, cmt. 15.

Herrmann, 199 Fed. Appx. at 752; see also Ala. R. Prof. Cond. 1.7 cmt. Conflict

Charged by an Opposing Party; see generally Herrmann, 199 F. App’x at 752

(citing with approval identical language from the comments to the Georgia Rules of

Professional Responsibility).

                                        IV.       APPLICABLE RULES
         1.        The Local Rules for the Northern District of Alabama include

“Standards for Professional Conduct,” and provide attorneys appearing before the

Court are governed by the Local Rules, the Alabama Rules of Professional Conduct,

and the American Bar Association Model Rules of Professional Conduct. N.D.AL

Local Rule 83.1(f).

         2.        Any violations of the standards and Rules “shall constitute misconduct,

whether or not occurring in the course of an attorney-client relationship, and shall

be grounds for discipline,” consisting of “disbarment, suspension, censure,

                                                      Page 8 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


reprimand, removal from a particular case, … monetary sanctions, or any other

sanction the court may deem appropriate.” Id.

A.       Former Client Conflict

         3.        Alabama Rules of Professional Conduct 1.93 provides, in pertinent part:

         A lawyer who has formerly represented a client in a matter shall not
         thereafter:

         (a) Represent another person in the same or a substantially related
         matter in which that person’s interests are materially adverse to the
         interests of the former client, unless the former client consents after
         consultation; or

         (b) Use information relating to the representation to the disadvantage
         of the former client except as Rule 1.6 or Rule 3.3 would permit or
         require with respect to a client or when the information has become
         generally known.
         4.        The ABA Model Rules of Professional Conduct 1.9 similarly provides,

in pertinent part:

         (a) A lawyer who has formerly represented a client in a matter shall not
         thereafter represent another person in the same or a substantially related
         matter in which that person’s interests are materially adverse to the
         interests of the former client unless the former client gives informed
         consent, confirmed in writing.
                                                              …


3
  SHA includes both the former client conflict (Rule 1.9) and the current client conflict (Rule 1.7)
Rules because SHA has no record that Rice terminated his representation of SHA, either prior to
his initial correspondence to SHA on behalf of Threatt, individually, or at any time thereafter.
SHA does not know at what point Rice “switched sides,” but the determination of the date on
which that happened is not necessary for a determination of the matters presented herein.
Regardless of whether SHA is a current or former client of Rice, his adverse representation of
Threatt against SHA on civil rights matters and other subjects substantially related to his prior
representation of SHA warrant disqualification, and other relief as the Court deems appropriate.

                                                      Page 9 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         (c) A lawyer who has formerly represented a client in a matter or whose
         present or former firm has formerly represented a client in a matter shall
         not thereafter:
                   (1) use information relating to the representation to the
                   disadvantage of the former client except as these Rules would
                   permit or require with respect to a client, or when the information
                   has become generally known; or

                   (2) reveal information relating to the representation except as
                   these Rules would permit or require with respect to a client.

B.       Rice’s Former Client Was The Organizational Defendant SHA, Not
         Threatt Individually

         5.        Alabama Rules of Professional Conduct 1.13 provides, in pertinent

part:

         (a) A lawyer employed or retained by an organization represents the
         organization acting through its duly authorized constituents.
                                                              …

         (d) in dealing with an organization’s directors, officers, employees,
         members, shareholders or other constituents, a lawyer shall explain the
         identity of the client when it is apparent that the organization’s interests
         are adverse to those of the constituents with whom the lawyer is
         dealing.
         (e) A lawyer representing an organization may also represent any of its
         directors, officers, employees, members, shareholders or other
         constituents, subject to the provisions of Rule 1.7. If the organization’s
         consent to the dual representation is required by Rule 1.7, the consent
         shall be given by an appropriate official of the organization other than
         the individual who is to be represented, or by the shareholders.
         6.        The ABA’s Model Rules of Professional Conduct 1.13, similarly

provides, in pertinent part:



                                                     Page 10 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         (a) A lawyer employed or retained by an organization represents the
         organization acting through its duly authorized constituents.

                                                              …
         (f) In dealing with an organization's directors, officers, employees,
         members, shareholders or other constituents, a lawyer shall explain the
         identity of the client when the lawyer knows or reasonably should know
         that the organization's interests are adverse to those of the constituents
         with whom the lawyer is dealing.

         (g) A lawyer representing an organization may also represent any of its
         directors, officers, employees, members, shareholders or other
         constituents, subject to the provisions of Rule 1.7. If the organization’s
         consent to the dual representation is required by Rule 1.7, the consent
         shall be given by an appropriate official of the organization other than
         the individual who is to be represented, or by the shareholders.
C.       Current Client Conflict

         7.        Alabama Rules of Professional Conduct 1.7 provides, in pertinent part:

         (a) A lawyer shall not represent a client if the representation of that
         client will be directly adverse to another client, unless:
                   (1) The lawyer reasonably believes the representation will not
                   adversely affect the relationship with the other client; and
                   (2) Each client consents after consultation.

         8.        ABA’s Model Rules of Professional Conduct 1.7 provides, in pertinent

part:

         (a) Except as provided in paragraph (b), a lawyer shall not represent a
         client if the representation involves a concurrent conflict of interest. A
         concurrent conflict of interest exists if:
                   (1) the representation of one client will be directly adverse to
                   another client; or



                                                     Page 11 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


                   (2) there is a significant risk that the representation of one or
                   more clients will be materially limited by the lawyer's
                   responsibilities to another client, a former client or a third person
                   or by a personal interest of the lawyer.

         (b) Notwithstanding the existence of a concurrent conflict of interest
         under paragraph (a), a lawyer may represent a client if:
                   (1) the lawyer reasonably believes that the lawyer will be able to
                   provide competent and diligent representation to each affected
                   client;

                   (2) the representation is not prohibited by law;

                   (3) the representation does not involve the assertion of a claim
                   by one client against another client represented by the lawyer in
                   the same litigation or other proceeding before a tribunal; and

                   (4) each affected client gives informed consent, confirmed in
                   writing.

                                                V.        ARGUMENT

A.       The Attorney-Client Relationship Between SHA and Rice
         The first step in the disqualification analysis is answering the question

whether an attorney-client relationship existed between Richard Rice and SHA,

which is easily answered affirmatively. The Eleventh Circuit has stated:

         “To create an attorney-client relationship, there must be an employment
         contract ‘either express or implied’ between an attorney and ‘the party
         for whom he purports to act or someone authorized to represent such
         party.’ ” Bryant v. Robledo, 938 So.2d 413, 418 (Ala.Civ.App.2005)
         (quoting Bd. of Comm'rs of the Ala. State Bar v. Jones, 291 Ala. 371,
         281 So.2d 267, 273 (1973)). In this context, the perception and intent
         of the putative client as to the formation of that contract is particularly
         relevant. E.g., Green v. Montgomery Cnty., Ala., 784 F.Supp. 841, 845–
         46 (M.D.Ala.1992) (“[T]he test for determining the existence of [an
         attorney-client] relationship is a subjective one and ‘hinges upon the


                                                     Page 12 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         client’s belief that he is consulting a lawyer in that capacity and his
         manifested intention to seek professional legal advice.’ ” (quoting
         Westinghouse Elec. Corp. v. Kerr–McGee Corp., 580 F.2d 1311, 1319
         (7th Cir.1978))).

Mississippi Valley Title Ins. Co. v. Thompson, 802 F.3d 1248, 1253–54 (11th Cir.

2015).

         The Middle District, in Green, as quoted above by the Eleventh Circuit in

Thompson, analyzed the general rule for answering the question, noting:

         This question implicates a small, but growing, body of law and
         commentary which has attempted to address the circumstances under
         which an initial consultation between a prospective client and an
         attorney could be viewed as having developed into an attorney-client
         relationship.
         The emerging general rule is that “The fiduciary relationship existing
         between lawyer and client extends to preliminary consultation by a
         prospective client with a view to retention of the lawyer, although
         actual employment does not result.” Westinghouse Electric Corp. v.
         Kerr–McGee Corp., 580 F.2d 1311, 1319 (7th Cir.), cert. denied, 439
         U.S. 955, 99 S.Ct. 353, 58 L.Ed.2d 346 (1978). The mere existence of
         an express contract of employment, or the payment of legal fees, or the
         length of the consultation is not determinative of whether a preliminary
         consultation has matured into an attorney-client relationship.
         Derrickson v. Derrickson, 541 A.2d 149, 153 (D.C.1988); Foulke v.
         Knuck, 162 Ariz. 517, 784 P.2d 723, 726 (Ct.App.1989); Herbes v.
         Graham, 180 Ill.App.3d 692, 129 Ill.Dec. 480, 483–84, 536 N.E.2d
         164, 167–68 (1989); Hughes v. Paine, Webber, Jackson and Curtis, 565
         F.Supp. 663, 669–70 (N.D.Ill.1983). Rather, the test for determining
         the existence of this fiduciary relationship is a subjective one and
         “hinges upon the client’s belief that he is consulting a lawyer in that
         capacity and his manifested intention is to seek professional legal
         advice.” Westinghouse Electric Corp., 580 F.2d at 1319, quoting
         McCormick on Evidence § 88 (2d ed. 1972) at 179. This subjective
         belief must, however, be a reasonable one. If, for example, the attorney
         has made it clear to the would-be client that there is no attorney-client

                                                     Page 13 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         relationship and if the evidence further reflects that the would-be client
         should have known that the relationship had not advanced to the point
         at which it could be deemed a representation, then there would be no
         attorney-client relationship despite the would-be client’s subjective
         belief. Developments in the Law—Conflicts of Interest in the Legal
         Profession, 94 Harv.L.Rev. 1244, 1322–23 (1981).
         There are two basic rationales for this rule. The first is that the lawyer
         is in the best position to develop mechanisms to avoid ethical dilemmas,
         that is, conflicts with potential as well as existing clients. He is the
         “repeat player,” the one who will continually face this problem; he
         “set[s] the tone for an initial meeting or contact with an individual,”
         Perschbacher & Perschbacher, Enter at Your Own Risk: The Initial
         Consultation & Conflicts of Interest, 3 Geo.J.Legal Ethics 689, 704–05
         (Part II.B) (1990); he knows the ethical rules; and he has the legal
         background enabling him to anticipate the possible scenarios. Id.
         Therefore, because he “has the ability to avoid the impropriety, it is
         appropriate that consequences follow when a lawyer fails to exercise
         that ability—whether through ignorance, negligence, or deviousness.”
         Id.
Green v. Montgomery Cty., Ala., 784 F. Supp. 841, 845–46 (M.D. Ala. 1992)

(emphasis added).

         As the facts demonstrate, here, the relationship between Rice and SHA went

beyond an initial consultation. After the initial meeting in March of 2019, which

included a tour of some of SHA’s facilities and Sylacauga, to discuss the scope of

work to be performed for SHA in connection with a Fair Housing and Civil Rights

Assessment, Threatt sent attorneys Collins and Rice a draft scope of work for the

assessments. Both Collins and Rice raised concerns about the “breadth of the scope

of work and the limited resources (time and budget) devoted to this undertaking.”

Doc. 56-3. Threatt responded that he agreed with the “cost-effective perspective that

                                                     Page 14 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


should include an assessment, plan, and training for both Fair Housing and Civil

Rights,” and asked if Collins and Rice if they could “perform this work for the

SHA.” Id. (Emphasis added). In response, on March 21, 2019, Rice confirmed with

Threatt he “would be able to perform the work we discussed on our tour of

Sylacauga.” Id.

         This distinction by Threatt that the work was to be performed “for the SHA”

is important, as SHA is an organization and Alabama and Model Rule 1.13 provides

specific requirements for representing organizations. Although an organization acts

by and through its constituents, the attorney is required to explain to constituents

that the organization is the client, when the organization’s interests are adverse to

the constituent’s. See Ala. R. Prof. C. 1.13(d); ABA Model Rule 1.13(f).

         From the initial meeting through at least July 15, 2019, Threatt’s

communications to the other members of “SHA’s Executive Leadership Team,” as

well as SHA’s organizational documents, repeatedly identified Rice as SHA’s “Civil

Rights” attorney, and on August 1, 2019, Rice sent Threatt information about Fair

Housing/Civil Rights litigation, which Threatt forwarded to the other members of

“SHA’s Executive Leadership Team.” See Doc. 56-1, -4, -5, -6, and -7.

         These facts more than meet the test for determining the existence of the

requisite attorney-client relationship between SHA and Rice regarding “civil rights”

matters and also FCA matters in the context of fair housing, which “hinges upon


                                                     Page 15 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


the client’s belief that [the client] is consulting a lawyer in that capacity and his

manifested intention is to seek professional legal advice.” Green, 784 F. Supp. at

845-46. Thus, Threatt cannot dispute that SHA subjectively and reasonably believed

Rice was its “civil rights” attorney and that they had an attorney-client relationship

about “civil rights” matters.

B.       The Matters Covered By The Previous Attorney-Client Relationship Rice
         Had With SHA Are Substantially Related To The Claims Threatt Asserts
         In This Case Against SHA

         Once an attorney-client relationship is established, the second step in the

disqualification analysis is determining whether the subject matter of the

representation is “substantially related.”

         The Alabama Supreme Court, relying, in part, on a decision by the Former

Fifth Circuit,4 has stated:

         In Ex parte Taylor Coal Co., [401 So. 2d 1 (Ala. 1981),] supra, this
         Court adopted the “substantial relationship” test for determining
         whether an attorney’s prior representation of a client is grounds for his
         disqualification from representing a party against the former client. If
         the former client wishes to have the attorney disqualified, he need show
         only that the matters or the causes of action involved in the pending
         action are substantially related to the matters or causes of action of the
         prior representation.

                                                              …

4
  The Eleventh Circuit has held: “the decisions of the United States Court of Appeals for the Fifth
Circuit (the “former Fifth” or the “old Fifth”), as that court existed on September 30, 1981, handed
down by that court prior to the close of business on that date, shall be binding as precedent in the
Eleventh Circuit, for this court, the district courts, and the bankruptcy courts in the circuit.” Bonner
v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).

                                                     Page 16 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         “Only when the moving party delineates with specificity the subject
         matters, issues, and causes of action presented in former representation
         can the district court determine if the substantial relationship test has
         been met. Merely pointing to a superficial resemblance between the
         present and prior representations will not substitute for the careful
         comparison demanded by our cases.”

Ex parte State Farm Mut. Auto. Ins. Co., 469 So. 2d 574, 575-76 (Ala. 1985)

(emphasis added), quoting Duncan v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

646 F.2d 1020, 1029 (5th Cir. June 1, 1981).

         The Eleventh Circuit has also held:

         “The focus of the district court’s inquiry should be on the precise nature
         of the relationship between the present and former representations.”
         Duncan v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 646 F.2d 1020,
         1029 (5th Cir. Unit B 1981). The court can only determine if the
         substantial relationship test has been met “when the moving party
         delineates with specificity the subject matters, issues, and causes of
         action presented in former representation.” Cox v. Am. Cast Iron Pipe
         Co., 847 F.2d 725, 730 (11th Cir.1988) (quoting Duncan, 646 F.2d at
         1029) (internal quotation marks omitted). The moving party has to
         show more than the mere fact that as a result of a former representation,
         the attorney has knowledge of the moving party’s practices and
         procedures. Duncan, 646 F.2d at 1032. The moving party must
         demonstrate that the attorney “has knowledge of the particular practices
         and procedures which are the subject matter of [the] suit.” Id.

Herrmann, 199 F. App'x at 752–53.

         In connection with Rice’s prior representation of SHA, Threatt/SHA met with

Rice and Collins to discuss their performing a Fair Housing and Civil Rights

Assessment of and for SHA, with Collins to assess the former, and Rice to assess

SHA’s “civil rights” issues. SHA’s records indicate the Fair Housing aspect of the


                                                     Page 17 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


Assessment would be primarily performed by Collins, and the Civil Rights

Assessment would be primarily performed by Rice.

         SHA has not uncovered any additional documents outlining the specifics of

the discussions referenced in Threatt’s and Rice’s e-mail communications, however,

the draft scope of work contemplates analysis of racial concentrations and disparities

(if any), which is substantially related to Count C in Threatt’s Amended Complaint,

which complains of retaliation for allegedly reporting to the Board of

Commissioners that SHA was “engaging in unlawful housing practices that resulted

in discrimination and segregation” and reporting “discriminatory housing practices.”

Doc. 31 ¶¶ 128-139.

         Additionally, Rice’s August 1, 2019 e-mail concerned litigation involving a

False Claims Act (“FCA”) case related to misappropriation of federal funds

connected with obligations to “affirmatively further fair housing,” combining FCA

remedies with those traditionally used in housing desegregation litigation, which is

an e-mail Threatt shared with the other members of “SHA’s Executive Leadership

Team.” That is substantially related to Count D in the Amended Complaint, which

complains of retaliation under the False Claims Act for reporting SHA for allegedly

engaging in “fraudulent billing,” by allegedly misappropriating federal funds. Doc.

31 ¶¶ 141-155.




                                                     Page 18 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         SHA, via Threatt its then CEO, unquestionably considered Rice as SHA’s

“civil rights” attorney. That is how Threatt as SHA’s CEO identified Rice to other

members of “SHA’s Executive Leadership Team” at least three times. See Statement

of Fact ¶¶ 6, 7, 8 supra at pp. 4-5. As repeatedly described by Threat as SHA’s then

CEO, the scope of Rice’s representation was “civil rights” without limitation. The

scope of work of the “civil rights” assessment Rice agreed to perform for SHA

certainly included5 (and thus substantially related to) civil rights claims like those

Rice asserts against SHA on behalf of Threatt. Particularly Threatt’s claim that he

was retaliated against for reporting discrimination on the basis of race in housing.

         The Eleventh Circuit has imposed a presumption that all confidences related

to the subjects of representation are divulged to the attorney:

         The rule of law in this circuit is (and will continue to be) that “once the
         former client [petitioner] proves that the subject matters of the present
         and prior representations are ‘substantially related,’ the court will
         irrebutably [sic] presume that relevant confidential information was
         disclosed during the former period of representation.” Duncan v.
         Merrill Lynch, Pierce, Fenner & Smith, Inc., 646 F.2d 1020, 1028 (5th
         Cir.1981), cert. denied, 454 U.S. 895, 102 S.Ct. 394, 70 L.Ed.2d 211
         (1981). … [U]pon a showing of substantial relatedness, we presume
         that the former client [] divulged to the lawyer [] all of his or her
         confidences relevant to the subject of the representation.

Freund v. Butterworth, 165 F.3d 839, 859–60 (11th Cir. 1999). Therefore, this Court


5
 Part of the Scope of Work for the Assessment required “Assessment of fair housing issues and
contributing factors” Doc. 56-2 at p.6; and “identify fair housing issues and contributing factors,
prioritizing those factors that limit or deny fair housing choice of access to opportunity, negatively
impact fair housing, or violate civil rights compliance.” Doc. 56-2 at p.8.

                                                     Page 19 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


must presume Rice obtained all SHA’s confidences regarding fair housing, civil

rights, racial concentrations and disparities (if any), and appropriation of federal

funds as to the FCA during his prior representation of SHA.

         Rice’s initial notice to SHA of his representation of Threatt, mentioned

Threatt’s conduct as SHA’s CEO, including allegedly raising “multiple concerns

about racial discrimination, misappropriation of funds, and retaliation” in connection

with these concerns. Doc. 56-8. All of these subjects are substantially related to

Rice’s prior representation of SHA.

         Threatt’s original and Amended Complaints both allege that Threatt was

terminated, in violation of the Fair Housing Act (“FHA”) for Threatt’s reporting

SHA’s alleged fair housing violations. Doc. 1 at ¶3, ¶¶135-147; Doc. 31 at ¶¶141-

155. The original and Amended Complaints also allege, among other things:

              • Threatt identified issues with alleged “discrimination in the provision

                   of public housing,” Doc. 1 at ¶37(a); Doc. 31 at ¶43;

              • that SHA was allegedly “engaging in unlawful housing practices that

                   resulted in discrimination and segregation,” Doc. 1 at ¶ 137; Doc. 31 at

                   ¶129; and

              • that Threatt allegedly opposed and reported what he believed to be

                   SHA’s fraudulent billing practices, for which he allegedly suffered




                                                     Page 20 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


                   retaliation in violation of the FCA, Doc. 1 at ¶¶149-163; Doc. 31 at

                   ¶141-155.

         Based on SHA’s prior communications with Rice (via Threatt) and the

allegation in the original and Amended Complaint, it is quite clear the subjects of

the current litigation are substantially related to the subjects of Rice’s prior

representation of SHA. As such, Rice’s representation of Threatt, individually,

against SHA and its Board of Commissioners on substantially related subjects

violates the Local Rules, the Alabama Rules of Professional Conduct, and the ABA’s

Model Rules. This requires Rice’s disqualification as Threatt’s counsel in this

action.

         Defendants also submit this requires further relief, including an Order that

requires Rice to disclose to SHA and this Court all information about SHA that Rice

shared with Threatt’s other two attorneys of record, and produce all documents that

reflect or relate to the sharing of such information.

         In the alternative to that order, and consistent with the Eleventh Circuit’s

irrebuttable presumption in Freund v. Butterworth, Defendants submit this Court

should “irrebutably [sic] presume that relevant confidential information was

disclosed,” 165 F.3d at 859–60, by Rice to Plaintiffs’ other two attorneys, which

should disqualify them too. Their disqualification, too, because an attorney cannot

ethically do indirectly through another what the attorney is ethically prohibited from


                                                     Page 21 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


doing directly himself. E.g., U.S. v. Hammad, 858 F.2d 834, 840 (2nd Cir. 1988)

(agreeing with district court’s decision prosecuting attorney violated ethical rule that

prohibited direct contact with suspect known to be represented by counsel by using

informant to contact said suspect indirectly).

C.       Rice Also Violated Rule 1.7, As There Is No Record Of His Terminating
         His Attorney-Client Relationship With SHA Prior To Rice’s
         Representing Threatt Against SHA

         SHA Defendants might be remis if they did not also note there is no record of

Rice’s terminating his prior attorney-client relationship with SHA before Rice’s

September 4, 2019 letter to SHA’s Board of Commissioners stating he was

representing Threatt, individually, against SHA. Thus, Rice also violated Rule 1.7,

which prohibits an attorney from representation adverse to a current client.

         This Court has held that, in addition to any contractual duties imposed on

attorneys, they also owe:

         a duty of loyalty that precludes lawyers from suing a current client—
         even if the lawyer thinks the client has breached a term of their
         employment contract. The court understands that such a duty of loyalty
         does not prevent the lawyer from terminating the attorney-client
         relationship -- if it can be done in a manner consistent with Rule 1.16(b)
         -- and then suing the (now) former client (if not prohibited by other
         relevant ethical rules). But the duty of loyalty does prevent a lawyer
         from treating a current client like a former client before formally
         ending the attorney-client relationship.

S. Visions, LLP v. Red Diamond, Inc., 370 F. Supp. 3d 1314, 1330 (N.D. Ala. 2019)

(emphasis added).


                                                     Page 22 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         Despite such additional duty, that is what happened here.            Rice began

representing Threatt adversely against his then-current client, SHA, before he

formally terminated his attorney-client relationship with SHA. Thus, Rice should

also be disqualified for violating Rule 1.7.

                              VI.       IMPUTED DISQUALIFICATION

         Although SHA has not uncovered any evidence Plaintiff’s other counsel,

Winston and Cooks, have ever represented SHA, SHA requests the Court inquire

into whether Rice shared SHA’s privileged or confidential information obtained in

connection with Rice’s representation of SHA with Winston and Cooks, such that

Winston and Cooks should also be disqualified.

         Movants have no reason to and do not, at this time, imply Winston and Cooks

violated any of the applicable Rules of Professional Conduct in connection with their

representation of Threatt in this matter. However, Movants request the Court inquire

as to whether Winston and Cooks received SHA privileged or confidential

information from Rice in connection with their joint representation of Threatt

adverse to SHA.

         In a similar situation, the Former Fifth Circuit reversed co-counsel’s

disqualification and remanded a case for the district court to make further findings,

holding co-counsel “should not be disqualified unless he has learned from [the

disqualified attorney] information the [client] had intended not be disclosed to the


                                                     Page 23 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


[opposing party].” Brennan's, Inc. v. Brennan's Restaurants, Inc., 590 F.2d 168, 174

(5th Cir. 1979).

         In another case, the Former Fifth Circuit considered a “twist to the usual

attorney-client controversy,” where co-defendants of a former client sought to

disqualify counsel because the attorney received privileged information from his

client in preparation of a joint defense of a conspiracy case, that could be used to the

detriment of one of the co-defendants. Wilson P. Abraham Const. Corp. v. Armco

Steel Corp., 559 F.2d 250, 253 (5th Cir. 1977).

         Additionally, the Middle District noted:

         The proof of a prior attorney-client relationship in a substantially
         related matter also entitles the former client to a “presumption that any
         confidences given to the attorney were shared among the attorney's
         partners and employees associated with the attorney at the time.”

Green v. Montgomery Cty., Ala., 784 F. Supp. 841, 844, quoting In re Yarn

Processing Patent Validity Litigation, 530 F.2d 83, 89 (5th Cir. 1976), which further

stated:

         These presumptions would seem necessary to aid the frank exchange
         between attorney and client by helping to preclude even a possibility
         that information given in confidence by the former client will be used
         without the client’s consent. Public perception of that possibility will
         tend to undermine public confidence in the legal profession and the
         judicial process even if the former client is not in fact damaged.

530 F.2d at 89.




                                                     Page 24 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         Although Winston and Cooks were not partners of or in the same law firm

with Rice at the time Rice represented SHA, they are currently (and have been for

some time) associated as co-counsel with Rice in this litigation. Thus, it is necessary

to determine whether Winston and Cooks obtained SHA privileged or confidential

information from Rice that SHA did not intend to share with Winston and Cooks,

and/or that could be used to the detriment of SHA, such that it taints and disqualifies

them from their continued representation of Threatt in this action.

         Unless the Court, in the alternative, adopts the irrebuttable presumption that

SHA privileged or confidential information irrebuttably presumed to have been

disclosed to Rice was further disclosed to Cooks and Winston, disqualifying them,

too, Movants request the Court inquire into whether Winston and Cooks received

SHA privileged or confidential information from Rice that Rice irrebuttably is

presumed to have obtained during his former representation of SHA, and further,

Movants ask the Court to consider the question of whether Winston and Cooks

should be permitted to use SHA privileged or confidential information obtained from

Rice in their joint representation of Threatt in claims adverse to SHA, especially

considering that Rice could not use such information himself.6


6
  The rationales of Green and Freund seem equally applicable here and would seem to lead to an
irrebuttable presumption Cooks and Winston acquired all relevant SHA’s confidential information
from their co-counsel Rice that Rice is irrebuttably presumed to have acquired from his prior
representation of SHA, but candidly Defendants recognize Brennan's, Inc. appears to preclude
from necessarily applying such an irrebuttable presumption to co-counsel such as Cooks and

                                                     Page 25 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


                                              VII. CONCLUSION

         Because Rice had an attorney-client relationship with SHA in which the

subjects of the representation were substantially related to the subjects of Rice’s

current representation of Threatt and the claims Rice asserts on behalf of Threatt,

Rice is disqualified from representing Threatt in this case.

         Movants also contend it is likely Rice shared any SHA privileged information

he obtained from Threatt with co-counsel Winston and Cooks in connection with

their joint representation of Threatt in this matter. As such, Movants request the

Court inquire into whether Winston’s and Cooks’ receipt of SHA privileged

information precludes them from continuing to represent Threatt in this case, to

SHA’s detriment or in the alternative, “irrebutably [sic] presume that relevant

confidential information was disclosed” by Threatt to Cook and Winston, thereby

disqualifying them too. Defendants submit this alternative is the only approach

consistent with the irrebuttable presumption the Eleventh Circuit applies per its

decision in Freund v. Butterworth.




Winston. Consequently, Defendants respectfully request that this Court conduct the inquiry
Brennan's, Inc. requires into what SHA information Cooks and Winston acquired from Rice in a
manner that protects SHA’s privileged or confidential information, even if doing so entails sealing
the record of said inquiry.

                                                     Page 26 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


                                        VIII. RELIEF REQUESTED

         WHEREFORE, Movants respectfully request the Court enter an Order

(i) finding Rice had an attorney-client relationship with SHA, (ii) finding Rice’s

prior attorney-client relationship and representation of SHA is substantially related

to his representation of Threatt in this case, in violation of the applicable Rules,

(iii) disqualifying Rice from representing Threatt in this case, and (iii) imposing any

further disciplinary action against Rice as the Court deems appropriate, including

without limitation, an award of SHA Movants’ reasonable attorneys’ fees and

expenses incurred in connection with this Motion.

         Movants also respectfully request the Court inquire into whether Rice’s

sharing SHA’s privileged or confidential information with his co-counsel Winston

and Cooks in their joint representation of Threatt similarly disqualifies Winston and

Cooks from further representing Threatt in this case. Or in the alternative, and

consistent with Freund v. Butterworth, apply an irrebuttable presumption that

“relevant confidential information was disclosed” to Cooks and Winston by Rice

that similarly disqualifies Cooks and Winston, too.

         Finally, Movants respectfully request the Court enter an Order precluding

Threatt from using or attempting to use any SHA privileged or confidential

information Rice, Winston and/or Cooks obtained to support Threatt’s claims in this

action and otherwise.


                                                     Page 27 of 29
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Brief in Support Motion to Disqualify Richard Rice as Counsel for Plaintiff


         Respectfully submitted this 8th day of October, 2020.

s/   Brandi B. Frederick                                         s/Barry V. Frederick (w/permission)
Richard W. Lewis (ASB-1812-L75R)                                 Barry V. Frederick (ASB-1979-C65B)
Brandi B. Frederick (ASB-4725-B59B)                              Attorney for Commissioner Alma Jean
Attorneys for SHA, Commissioners                                 Cook
Patrick Lozito, James Adams, Matt
Hubbard, and Phillip Morris

OF COUNSEL:                                                          OF COUNSEL:

Austill Lewis Pipkin & Maddox, P.C.                                  The Frederick Firm
600 Century Park South, Suite 100                                    5409 Trace Ridge Lane
Birmingham, AL 35226                                                 Birmingham, AL 35244
(205) 870-3767 phone                                                 (205) 739-0043 phone
(205) 870-3768 fax                                                   (205) 739-0044 fax
r-lewis@maplaw.com                                                   barry@frederickfirm.net
bfrederick@maplaw.com




                                                     Page 28 of 29
                         CERTIFICATE OF SERVICE

      I hereby certify that, on the 8th day of October, 2020, I served a copy of the
above and foregoing on counsel for all parties by using the Court’s ECF filing system
that will send notification of such to all counsel of record, including:

Barry Vaughn Frederick                          Roderick T. Cooks
The Frederick Firm                              Lee D. Winston
5409 Trace Ridge Lane                           Winston Cooks, LLC
Birmingham, AL 35244                            The Financial Center
Email                       Address:            505 20th Street North, Suite 815
barry@frederickfirm.net                         Birmingham, AL 35203
   Attorney For: Alma Jean Cook                 Email                         Address:
                                                rcooks@winstoncooks.com;
C. David Stubbs                                 lwinston@winstoncooks.com
Stubbs, Sills & Frye P.C.                          Attorney For: Michael C. Threatt
1724 South Quintard Avenue
Anniston, AL 36202                              Richard A. Rice
Email          Address:         david-          The Rice Firm, LLC
ssf@cableone.net                                420 20th Street
   Attorney For: Jim Heigl                      Suite 2200
                                                Birmingham, AL 35203
                                                Email       Address:      rrice@rice-
                                                lawfirm.com
                                                   Attorney For: Michael C. Threatt

                                       s/   Brandi B. Frederick
                                       OF COUNSEL




                                     Page 29 of 29
